                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

HERMINIA ALVARADO                                                                      PLAINTIFF

v.                                Case No. 4:17-cv-00414-KGB

AMERICA’S PREOWNED
SELECTION LLC                                                                        DEFENDANT

                                             ORDER

       Before the Court is the parties’ joint stipulation for voluntary dismissal with prejudice (Dkt.

No. 37). The parties stipulate that this matter should be dismissed with prejudice, and each party

should bear its own costs and fees (Id.). The stipulation accords with the terms of Federal Rule of

Civil Procedure 41(a)(1)(A)(ii). For good cause shown, the Court adopts the stipulation of

dismissal (Id.). The action is dismissed with prejudice, and each party will bear its own costs and

fees. The pending motion is denied as moot (Dkt. No. 26).

       So ordered this 24th day of April, 2019.


                                                      _______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
